Title: From George Washington to George Clinton, 27 June 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir
          Head Quarters [New Windsor] June 27th 1779
        
        I have received your two favours of the 24th and 25th. I am sorry for the accident, that has befallen the Militia.
        Some days since I directed General McDougall to send an hundred infantry to join Sheldon’s regiment of dragoons—and Col. Moylan has also been directed to join him with his regiment of cavalry—This corps I hope will be able to answer the purpose of countenancing the militia and assisting them to cover the Country.
        I am happy in the promise of a visit with which Your Excellency obliges me. With the truest regard & esteem I have the honor to be Your most Obedt servt
        
          G.W.
        
       